Citation Nr: 1630896	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for a hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1985.

A hearing before the undersigned Veterans Law Judge (VLJ) was held at the RO in April 2010.  The hearing transcript has been associated with the claims file.  In September 2010, the Board denied a compensable rating for hearing loss.  The Veteran appealed to the Veterans Claim Court.  In July 2011, the Court Clerk vacated the Board's decision pursuant to a Joint Motion for Partial Remand (JMR) and remanded the matter to the Board.  In December 2011, this issue was remanded for further development.  The issue is now again before the Board.

As a procedural matter, the Board's September 2010 decision also reopened and remanded the issues of entitlement to service connection for acquired psychiatric and gastrointestinal disorders; however, these issues were left undisturbed by the JMR. As they had not yet been returned to the Board, they were not addressed in the December 2011 decision.  Evidence suggests that these issues are currently still being addressed by the RO under the original docket number.  As such, the Board will not address these issues in this determination in order to afford the RO the opportunity to continue to comply with the September 2010 Board directives.

Additionally, the issue of entitlement to service connection for a low back disorder was reopened and denied in the September 2010 Board determination.  However, the July 2011 JMR specifically noted that the Veteran had withdrawn his appeal with respect to this issue.  As such, this issue is not before the Board.

Next, the issue of entitlement to TDIU was addressed in the July 2011 JMR and remanded by the Board in December 2011; however, the Veteran specifically indicated in a January 2012 statement that he wished to withdraw this issue.  He was notified in a March 2012 letter that the issue had been withdrawn and was no longer pending before VA.  Subsequently, he submitted a new application for TDIU in March 2014.  In light of the new March 2014 claim, the issue of entitlement to TDIU is again before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).

Further, additional evidence has been associated with the claims file since the most recent supplemental statement of the case (SSOC) was issued.  However, as no new or pertinent evidence has been submitted relating to hearing loss, and the TDIU claim is being remanded for further development, there is no prejudice to the Veteran in proceeding to adjudicate the claims.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing acuity is no worse than Level III in the right ear and a Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. § 4.85, 4.86, Diagnostic Code (DC) 6100 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity. 

Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc, the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c). 

Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hz, the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86. 

Historically, the Veteran filed a claim for hearing loss in 1995.  The claim was ultimately granted with a noncompensable rating in 2000 and made effective to January 17, 1995.  Turning to a review of the evidence, a higher rating is not warranted at any time on appeal.

At the February 1995 VA examination, audiometric examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
25
25
30
40
LEFT
10
20
40
55

The average hearing threshold was 30 for the right ear and 31.25 for the left ear.  The Maryland CNC word list revealed speech discrimination scores of 96 percent in the right ear and 98 percent in the left ear.  These results yielded a Level I bilaterally under Table VI, which corresponds to a noncompensable rating.

In support of his claim, the Veteran submitted private medical evidence from Dr. S. from the mid-1990s.  Specifically, in March 1998 statement, Dr. S. noted that the Veteran had an increased sensitivity to noise due to his moderate sensorineural hearing loss in the right ear and his high frequency sensorineural hearing loss of moderate nature in the left ear.  None of these medical records reflect that the Veteran's speech discrimination scores were recorded using the Maryland CNC test, and none of the recorded pure tone thresholds revealed that the Veteran's hearing acuity met the criteria to be evaluated under Table VIA.  Therefore, this evidence neither supports nor weighs against a higher rating.

VA audiometric testing results from September 2000 revealed pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
30
40
45
LEFT
15
15
35
50

Again, there was no indication that speech discrimination scores were recorded using the Maryland CNC test, and none of the recorded pure tone thresholds revealed that the Veteran's hearing acuity met the criteria to be evaluated under Table VIA.

At the November 2001 VA examination, audiometric examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
35
35
45
LEFT
15
20
40
55

The average hearing threshold was 36.25 for the right ear and 32.5 for the left ear.  The Maryland CNC word list revealed speech discrimination scores of 92 percent in the right ear and 94 percent in the left ear.  These results yield a Level I bilaterally under Table VI, which corresponds to a noncompensable rating.

August 2007 VA treatment records reflected a one-week history of mild pain, a blockage sensation, and decreased hearing in the right ear, since using a "q-tip-like" product.  Examination revealed that the right ear was slightly hyperemic and the left ear had an abrasion with bright red blood.  The assessment was trauma to the external auditory canal and he was prescribed medication.  There was no hearing evaluation conducted. 

A November 2007 VA treatment record reflected the Veteran's history of a "significant change" in his hearing since his last examination in September 2000, particularly in the left ear.  Audiometric testing in the right ear revealed moderate to severe mixed loss from 250 Hz through 8000 Hz.  Audiometric testing of the left ear revealed that hearing loss was mild to normal from 250 Hz through 1000 Hz, then moderately severe to mild.  Word recognition scores were excellent in the right ear at louder than normal conversation levels and poor in the left ear at normal conversation levels. 

The examiner noted that there had been a change in hearing since the last examination, with a 15-25 decibel drop in the right ear and a 30-15 drop in the left ear at the lower frequencies, especially for bone thresholds at 3000 and 4000 Hz.  The examiner noted that the results were of fair/poor reliability and that the Veteran was re-instructed multiple times. 

December 2007 and January 2008 VA treatment records reflected a history of bilateral hearing loss, worse in the left ear.  The Veteran also reported having right ear pain which was exacerbated by loud noise and a feeling of "bubbling" at times.  He denied otorrhea or aural fullness.  The examiner noted that the audiometric examination in November 2007 showed mild-severe sensorineural hearing loss with minimal air/bone gaps in the left ear and moderate-severe conductive hearing loss with air/bone gaps in the right hear. 

In a January 2008 VA audiological examination, the Veteran reported difficulty hearing in adverse listening environments, such as in group situations and places with background noise, some difficulty hearing on the telephone and that he had to increase the volume on the television to hear, and that he was "very sensitive" to loud sounds.  Immitance test results revealed normal tympanic membrane movement bilaterally.  Ipsilateral acoustic reflexes were absent from 500 to 2000 Hz in the right ear and present in the left ear.  Audiometric examination revealed pure tone thresholds, in decibels, were as follows: 

HERTZ

1000
2000
3000
4000
RIGHT
55
55
55
55
LEFT
60
65
80
80

Speech audiometry revealed speech recognition ability of 16 percent in the right ear and 12 percent in the left ear.  The diagnosis was severe to moderately severe hearing loss in the right ear and moderately severe to severe hearing loss in the left ear.  The examiner indicated that the results of the testing were not adequate for rating purposes because they were inconsistent and obtained with poor reliability.  The examiner explained that there was poor agreement between the pure tone average and the speech recognition threshold and indicated that the Veteran should be recalled for another examination. Based on the medical professional's characterization, this evidence is not valid to either support or weigh against the claim.

A February 2008 VA treatment record noted that auditory brainstem response testing revealed good waveform morphology and repeatability of both ears with normal absolute and interpeak latencies for waves I, III, and V in the right ear and "essentially" normal absolute and interpeak latencies for the left ear, with the exception of an abnormal I-III interpeak latency.  The interaural wave V difference was also noted to be abnormal. 

Another examination was conducted in February 2008.  The Veteran reiterated a history of difficulty hearing in adverse listening environments and on the phone and having to turn the volume up on the television.  Audiometric examination revealed pure tone thresholds, in decibels, were as follows: 



HERTZ

1000
2000
3000
4000
RIGHT
50
50
55
60
LEFT
30
30
65
65

Speech audiometry revealed a speech recognition score of 48 percent in the right ear and 32 percent in the left ear.  The examiner reported that the results of the testing were not reliable and should not be used for rating purposes.  The examiner explained that the test-retest reliability was poor and that the pure tone-speech threshold agreement was fair to poor.  The diagnosis was moderate to severe hearing loss in the right ear and normal to moderately severe hearing loss in the left ear.  The examiner reported that the poor reliability suggested that the Veteran's hearing might be better than suggested by the results. As above, this evidence is not sufficient to evaluate the claim.

A March 2008 VA treatment record reflected a history of hearing loss, worse in the left ear, right ear pain, exacerbated by loud noise, and "bubbling" at times.  The record noted that the Veteran had a history of poor reliability with audiograms.  After examination and review of the evidence, including review of magnetic resonance imaging (MRI) results, the assessment was mixed hearing loss bilaterally, worse on the right, with evidence of retrococchlear pathology. 

An April 2008 VA treatment record noted that comparison of the pattern of hearing loss from 1993 forward essentially showed that hearing was unchanged, though with gradual increase in hearing loss bilaterally.  The Veteran was assessed with fluctuating sensorineural hearing loss, right worse than left. 

A May 2008 VA treatment record reflected a history of significant changes in recent hearing.  The clinician noted that the Veteran was able to communicate well at normal conversational levels while the clinician was behind the Veteran.  Without masking, pure tone air thresholds, in decibels, were: 

HERTZ

1000
2000
3000
4000
RIGHT
65
65
X
65
LEFT
50
50
X
60

With effective masking, the Veteran's pure tone air thresholds, in decibels, were:
 
HERTZ

1000
2000
3000
4000
RIGHT
45
45
50
50
LEFT
35
40
55
60

The clinician noted that even though the Veteran had been tested three times previous to that day's testing and even though he had reinstructed him multiple times, he still stated that he did not know he was supposed to raise his hand when he heard the tone and that he was unsure what was expected of him.  The clinician further noted that the pure tone threshold average and speech recognition threshold were "NOT" in good agreement and that the masked speech recognition threshold was better by approximately 10 decibels bilaterally. 

Additionally, the examination record indicated that distortion product otoacoustic emissions revealed no right ear response, suggesting a hearing loss greater than 40-50 decibels in the right ear.  In the left ear, responses were normal at low frequency and absent at the high frequency, which suggested hearing loss greater than 40-50 decibels in the high frequencies, which was consistent with the final masked air thresholds obtained during examination that day. 

Otoscopy was within normal limits bilaterally and circumaural earphones were used initially.  To verify hearing loss, insert earphones were used to obtain final masked thresholds.  The examiner indicated that audiometric testing revealed continued inconsistent responses throughout examination, with the best threshold found when masking was performed.  The examiner also noted that there was a significant improvement in thresholds of approximately 10 to 50 decibels especially in the right ear, once masking in the opposite ear was performed. 

Tympanometry revealed normal pressure and compliance bilaterally with "ARTs" consistent with masked pure tone responses.  Word recognition could not be tested due to time constraints.  The clinician stated that "given [the] fluctuations between and during test sessions, there seem[ed] to be a functional component and it [was] not possible to determine true thresholds at [that] time."  The clinician indicated that thresholds were "no worse than today's masked air thresholds but may be better as a conductive component cannot be ruled out."  The clinician finally indicated that the threshold auditory brainstem response or auditory steady-state response should be considered to obtain objective thresholds.  The record noted that the Veteran stated that he did not want hearing aids at that time. 

A July 2008 VA treatment record reflected the Veteran's history of unchanged hearing loss.  The record noted that previous audiological examinations showed moderate-severe sensorineural hearing loss but poor correlation with speech recognition thresholds and thus poor reliability.  The record also noted that repeated examination also had poor reliability.  The Veteran was assessed with asymmetric sensorineural hearing loss on the left with abnormal auditory brainstem response and negative MRI. 

Another examination was conducted in December 2008.  At that time, the Veteran reported having the greatest difficulty hearing during conversation, on the telephone, and in crowded situations.  Tympanometry testing revealed normal middle ear pressure and compliance bilaterally.  Ipsilateral acoustic reflexes were absent at 500, 1000, 2000, and 4000 Hz with stimulus on the left.  Audiometric examination revealed pure tone thresholds, in decibels, were as follows: 

HERTZ

1000
2000
3000
4000
RIGHT
35
40
40
45
LEFT
20
25
40
55

Speech audiometry revealed speech recognition ability of 32 percent in the right ear and 36 percent in the left ear.  The examiner indicated that only the results of the pure tone threshold evaluation should be considered because the speech audiometry results were not adequate for rating purposes because the results were worse than expected and were of fair/poor reliability. 

A February 2009 VA treatment record reflected the Veteran's history of unchanged hearing loss. A June 2011 private medical record from noted mild to moderately severe sensorineural hearing loss in the left ear and moderate conductive hearing loss rising to mild sensorineural hearing loss in the right ear.  A November 2011 private medical record noted hearing loss with the right greater than the left.  Neither of these private medical records indicated that speech discrimination scores were recorded using the Maryland CNC test, and none of the recorded pure tone thresholds revealed that the Veteran's hearing acuity met the criteria to be evaluated under Table VIA.

In December 2015, the Veteran underwent another VA audiological examination.  Audiometric examination revealed pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
45
40
35
45
LEFT
15
25
45
50

The average hearing threshold was 41.25 for the right ear and 33.75 for the left ear.  The Maryland CNC word list revealed speech discrimination scores of 80 percent in the right ear and 84 percent in the left ear.  These results yielded a Level III for the right ear and a Level II for the left ear under Table VI, which corresponds to a noncompensable rating.

After review of the evidence, the Board finds that a compensable rating is not warranted for bilateral hearing loss, as the reliable audiometric results consistently mandate a noncompensable rating under Table VII. 

While a compensable rating would be warranted if the results of 2008 speech discrimination testings were considered, the evidence consistently reflects examiners' determinations that use of the speech discrimination test was not appropriate because of unreliability.  Thus, the 2008 speech discrimination results are given less probative value; only the pure tone thresholds are appropriate for rating purposes. 

The Board also notes that the audiometric testing conducted during the January 2008 examination and the unmasked testing conducted during the May 2008 evaluation correspond to compensable ratings under Table VII.  As above, the evidence documents clinical findings that these results are not reliable for rating purposes; consequently, they may not serve as the basis for a compensable rating. Additionally, any private medical records that did not indicate that speech discrimination scores were recorded using the Maryland CNC test may also not be used to evaluate the Veteran's current rating.

In this case, the reliable results correspond to, at worst, designations of Level III in the right ear and Level II in the left ear, which corresponds to a noncompensable rating. 

The Board has considered the Veteran's statements that his disability is worse.  He also asserts that audiological testing done in a sound proof room does not mimic "ordinary" conditions and does not accurately reflect his hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of hearing loss according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Further, VA regulations require that audiological testing be conducted in a controlled setting and not under real world conditions as he contends.  See 38 C.F.R. § 4.85(a). As such, the Board finds the medical evidence to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as difficulty hearing, are "like or similar to" those explicitly listed in the rating criteria, which considers the level of hearing loss as tested in audiometric evaluations.  Mauerhan, 16 Vet. App. at 443.  

Specifically, at the January 2008 VA audiological examination, the Veteran reported difficulty hearing in adverse listening environments, such as in group situations and places with background noise, some difficulty hearing on the telephone and that he had to increase the volume on the television to hear, and that he was "very sensitive" to loud sounds.  

In this regard, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  

VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of higher ratings.  Accordingly, referral for extra-schedular consideration is not in order.  

Next, the Court held, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the January 2008 examiner specifically noted the Veteran's complaint that his greatest difficulty was hearing in conversation, on the telephone, and in crowds.  While the examiners did not specifically address the functional effects caused by hearing loss, the Board finds that no prejudice results and, as such, the Board may proceed with a decision. 

The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss involved the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  While the examiners failed to directly address the functional effect of the Veteran's hearing loss disability, other evidence of record, to include his own written statements, adequately addresses this issue. Therefore, there is no prejudice to the Veteran in that the functional effects of his hearing loss disability are adequately addressed by the remainder of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Additionally, a veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

The Veteran is service-connected for hearing loss at 0 percent and tinnitus at 10 percent.  The combined rating is 10 percent.  He has not asserted, and the evidence has not suggested that any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that his 10 percent rating presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.

Additionally, the Board notes that the Court has held that a claim for an increased rating includes a claim for entitlement to special monthly compensation (SMC) when the criteria for such are raised.  Akles v. Derwinski, 1 Vet. App 118 (1991).  Here, the Veteran has not raised this issue himself through any statements and the evidence of record does raise this issue, as the percentage rating criteria for entitlement to SMC have not been met.  As such, the issue of entitlement to SMC is not currently before the Board for consideration.

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the hearing loss claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the service treatment records, private medical records, and available electronic and archived VA medical records are in the file.  As such, all relevant, available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim. 

Further, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided a VA examination which addressed his hearing loss claim in December 2015.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  This examination was thorough and consistent with contemporaneous medical records.  The examination is adequate upon which to base a decision with regard to this claim.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A compensable rating for a hearing loss disability is denied


REMAND

Additional development is needed prior to the adjudication of the Veteran's claim for entitlement to TDIU.  While this issue was remanded by the Board in December 2011 in order to provide the Veteran a pertinent statement of the case (SOC), he withdrew this claim in January 2012 and no SOC was ultimately issued.  However, as noted above, the Board has construed this issue as being on appeal in accordance with the holding in Rice.  As such, this issue must be remanded in order to allow the AOJ the opportunity to consider this claim based on all evidence of record.  

Moreover, the Board notes that this issue is inextricably intertwined with the Veteran's psychiatric disorder and gastrointestinal disorder claims, which were remanded by the Board in September 2010 and are still pending development at the RO.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim must therefore deferred.

Further, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.  Finally, the AOJ should take this opportunity to obtain all outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  

2. Obtain all outstanding VA treatment records from the VA NY Harbor Healthcare System from February 2016 to the present.

3. Thereafter, and after whatever other development may be deemed necessary, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


